Title: To Thomas Jefferson from Joel Barlow, 4 October 1801
From: Barlow, Joel
To: Jefferson, Thomas


Dear Sir,
Paris 4 Oct. 1801—
I wrote you some time ago by Mr. Dawson and mentioned my intention of returning to America early in the spring. I still adhere to this intention, and am happy to learn by every letter from that country that the violence of party spirit is abated & that all honest men seem cordially united in support of your administration. I am persuaded that your election was the only means of uniting them and of bringing a great proportion of our citizens back to the principles of liberty and of social improvement on which our revolution was founded.—Your inaugural speech has had a general run in Europe & will have a good effect. I enclose you here a polyglotte or tetraglotte of it as printed here & distributed to all the ambassadors & other persons from foreign countries, as likewise an American copy printed for the use of the Americans here.—The preliminary treaty of peace with England was proclaimed here last night to the great joy of the french nation. We shall now see what talents the present rulers have for government in peace.—But it seems that Europe must still look to America for lessons on this subject.—
I am dear Sir—with great respect—yr. obt. sert—
Joel Barlow
